Broyles, C. J.
1. In answer to questions certified by this court in this case, the Supreme Court, on January 16, 1920, handed down an opinion with the following headnotes. See 149 Ga. 713 (101 S. E. 912).
“1. Writs of error do not lie from the city court of Springfield to the Court of Appeals of Georgia.
“2. Nor has the judge of that court power or authority to hear and determine a motion for a new trial.
“3. Upon review of the cases of Monford v. State, 114 Ga. 528 (40 S. E. 798), and Welborne v. State, 114 Ga. 793 (40 S. E. 857), and other decisions to the same effect, the rulings there made are reaffirmed.” Under the above rulings the writ of error is

Dismissed.


Luke and Bloodworth, JJ., concur.